DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10/992,350. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the common subject matters shown in bold type in the table below. Claims 3-10, 12-16, 18, and 27-31 of the instant application are anticipated by the claims 2-14, 16-26 and 28 of the patent. 
Instant Application
U.S. Patent No. 10/992,350
Claim 2: A method for wireless communication at a user equipment (UE), comprising: 
     receiving signaling from a base station that indicates a spatial quasi co-location (QCL) relationship between a first downlink signal associated with a first sub-band and a second downlink signal associated with a second sub-band of a system bandwidth, wherein the first subband comprises a first bandwidth part and the second sub-band comprises a second bandwidth part, 
     deriving, based at least in part on the spatial QCL relationship and spatial parameters used for reception of a downlink transmission from the base station via the first subband, spatial parameters for communication of a signal with the base station via the second subband; and 
      communicating with the base station via the second sub-band using the derived spatial parameters.
Claim 11: A method for wireless communication at a base station, comprising:  
      configuring a first sub-band and a second sub-band of a system bandwidth for communication with a user equipment (UE), wherein the first sub-band comprises a first bandwidth part and the second sub-band comprises a second bandwidth part; 
       transmitting signaling to the UE that indicates a spatial quasi co-location (QCL) relationship between a first downlink signal associated with the first sub-band and a second downlink signal associated with the second sub-band; and 
       transmitting a downlink transmission to the UE on the first sub-band in order to facilitate derivation, based at least in part on the determined spatial QCL relationship and spatial parameters used for reception of a downlink transmission from the base station via the first subband, of spatial parameters for communication of a signal with the UE via the second sub-band.
Claim 17: An apparatus comprising: 
     a processor; 
     memory coupled with the processor; and    
     instructions stored in the memory and executable by the processor to cause the apparatus to: 
         receive signaling from a base station that indicates a spatial quasi colocation (QCL) relationship between a first downlink signal associated with a first subband and a second downlink signal associated with a second sub-band of a system bandwidth, wherein the first sub-band comprises a first bandwidth part and the second sub-band comprises a second bandwidth part; 
      derive, based at least in part on the spatial QCL relationship and spatial parameters used for reception of a downlink transmission from the base station via the first sub-band, spatial parameters for communication of a signal with the base station via the second sub-band; and
     communicate with the base station via the second sub-band using the derived spatial parameters. 
Claim 26:  An apparatus, comprising:
     a processor; 
     memory coupled with the processor; and
     instructions stored in the memory and executable by the processor to cause the apparatus to: 
      configure a first sub-band and a second sub-band of a system bandwidth for communication with a user equipment (UE), wherein the first sub-band comprises a first bandwidth part and the second sub-band comprises a second bandwidth part; 
     transmit signaling to the UE that indicates a spatial quasi co-location (QCL) relationship between a first downlink signal associated with the first sub-band and a second downlink signal associated with the second sub-band; and 
      transmit a downlink transmission to the UE on the first sub-band in order to facilitate derivation, based at least in part on the determined spatial QCL relationship and spatial parameters used for reception of a downlink transmission from the base station via the first subband, of spatial parameters for communication of a signal with the UE via the second sub-band.  
Claim 1: A method for wireless communication at a user equipment (UE), comprising: 
     receiving signaling from a base station that indicates a spatial quasi co-location (QCL) relationship between a first downlink signal associated with a first sub-band and a second downlink signal associated with a second sub-band of a system bandwidth, wherein the first sub-band is different from wherein the first sub-band comprises a first bandwidth part and the second sub-band comprises a second bandwidth part;
     deriving, based at least in part on the spatial QCL relationship, the first sub-band being different from the second sub-band, and spatial parameters used for reception of a downlink transmission from the base station via the first sub-band, spatial parameters for communication of a signal with the base station via the second sub-band based at least in part on spatial parameters used for reception of a downlink transmission from the base station via the first sub band; and   
       communicating with the base station via the second sub-band using the derived spatial parameters.
Claim 15: A method for wireless communication at a base station, comprising:  
      configuring a first sub-band and a second sub-band of a system bandwidth for communication with a user equipment (UE), wherein the first sub-band is different from the second sub-band; 
        determining a spatial quasi co-location (QCL) relationship between a first downlink signal associated with the first sub-band and a second downlink signal associated with the second sub-band; 
       transmitting signaling to the UE that indicates the determined spatial QCL relationship; 
      transmitting a downlink transmission to the UE on the first sub-band in order to facilitate derivation, based at least in part on the determined spatial QCL relationship, the first sub-band being different from the second sub-band, and spatial parameters used for reception of a downlink transmission from the base station via the first sub-band, of spatial parameters for communication of a signal with the UE via the second sub-band.
Claim 27: An apparatus for wireless communication at a user equipment (UE), comprising: 
    a processor; 
    memory in electronic communication with the processor; and 
    instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: 
        receive signaling from a base station that indicates a spatial quasi colocation (QCL) relationship between a first downlink signal associated with a first subband and a second downlink signal associated with a second sub-band of a system bandwidth, wherein the first sub-band is different from the second sub-band and wherein the first sub-band comprises a first bandwidth part and the second sub-band comprises a second bandwidth part; 
       derive, based at least in part on the spatial QCL relationship, the first sub-band being different from the second sub-band, and spatial parameters used for reception of a downlink transmission from the base station via the first sub- band, spatial parameters for communication of a signal with the base station via the second sub-band; and 
      communicate with the base station via the second sub-band using the derived spatial parameters.
Claim 29: An apparatus for wireless communication at a base station, comprising: 
     a processor; 
     memory in electronic communication with the processor; and 
      instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: 
         configure a first sub-band and a second sub-band of a system bandwidth for communication with a user equipment (UE), wherein the first sub-band is different from the second sub-band; 
        determine a spatial quasi co-location (QCL) relationship between a first downlink signal associated with the first sub-band and a second downlink signal associated with the second sub-band; 
      transmit signaling to the UE that indicates the determined spatial QCL relationship; and 
      transmit a downlink transmission to the UE on the first sub-band in order to facilitate derivation, based at least in part on the determined spatial QCL relationship, the first sub-band being different from the second sub-band, and spatial parameters used for reception of a downlink transmission from the base station via the first sub-band, of spatial parameters for communication of a signal with the UE via the second sub-band.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0258056 Davydov disclose QCL for beamforming. US 2021/0204266 Ahn et al disclose signaling based on QCL between RS ports and UE.  US 2015/0365154 Davydov et al disclose QCL mapping signaling for network. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information 
September 29, 2021
/EVA Y PUENTE/                                                                                                                                                  Primary Examiner, Art Unit 2632